Walker, J.
This was an action brought ¡in sthe district court, in which the plaintiff set out in his petition the statement-of an account between himself and the defendant, and made by the defendant; also two letters written by the defendant to the plaintiff, in which the defendant acknowledged certain sums of ¡money due from him to the plaintiff.
These instruments were made the foundation ef the action, and the plaintiff averred «their execution by the defendant.
There was no' plea ef non est factum, nor did the defendant •deny the execution ef these papers under oath, but he objected to 'the reading of them on the trial. The objection was overruled by the court, and, we think, properly. The case of Fulshear v. Randon, 18 Texas, 275, and the case of Prince v. Thompson, 21 Texas, 480, are all sufficient authority in ¡this case.
We discover no error in the record-on which to reverse -the judgment in this case, .and .it .is therefore affirmed.
Affirmed.